Citation Nr: 1015455	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for diabetes mellitus, type II with nephropathy.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In his substantive appeal (VA Form 9) received at the RO in 
January 2008, the Veteran requested a hearing before a 
Veterans Law Judge.  The requested hearing was scheduled for 
February 2010, and the Veteran was advised as to the date and 
time of the hearing.  He failed to appear for the hearing 
without explanation and has not requested the hearing be 
rescheduled.  Therefore, the request is considered withdrawn.


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin, medication, 
and a restricted diet but does not require the Veteran to 
regulate his activities.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for diabetes mellitus, type II with nephropathy are not met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased disability rating for his 
service-connected diabetes mellitus, type II with 
nephropathy.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects the Veteran was provided VCAA notice in a 
letter mailed in January 2007 that advised him of the 
disability-rating and effective-date elements of his service 
connection claim, and the Veteran had ample opportunity to 
respond.  

Although the January 2007 letter was sent after the initial 
adjudication of the claim, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, there is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claim.  In this regard, 
the Board notes that service treatment records (STRs), 
service personnel records (SPRs), VA medical records, and VA 
compensation and pension (C&P) examinations have been 
associated with the claims folder.  The Board notes that the 
Veteran appears to question the adequacy of the VA examiners 
or examinations.  The Board finds that the competency of a VA 
examiner is presumed, absent a showing of some evidence to 
the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  
Finally, neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

The RO has rated the Veteran's diabetes mellitus (DM) under 
the criteria of 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  
Under that DC, a 20 percent rating is warranted for DM 
requiring insulin and restricted diet, or oral hypoglycemic 
and restricted diet.  A 40 percent rating is warranted for DM 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating is warranted 
for DM requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted for DM 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Per Note (1) to Diagnostic Code 7913, compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation, while noncompensable complications are considered 
part of the diabetic process. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking increased disability rating for his 
DM, which is currently evaluated as 20 percent disabling.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A higher evaluation of 40 percent requires diabetes to be 
controlled by insulin, restricted diet, and regulation of 
activities are required.  As noted below, the Veteran's 
impairment does not more closely approximate the criteria for 
a 40 percent rating.  

The Veteran had a VA C&P examination for DM in November 2005 
in which no ketoacidosis or hypoglycemic reactions were 
noted.  The Veteran reported that he was following his low 
carbohydrate diet; did not have restriction of activities; 
and received oral medications for his diabetes.  No history 
of impotency was reported and the Veteran was not aware of 
nephropathy.  He was diagnosed with DM type II with 
nephropathy and cellulitis, left leg aggravated by but not 
caused by DM.

The RO continued a 20 percent disability rating for the 
Veteran's DM, type II with nephropathy in a February 2006 
rating decision.

The Veteran submitted the instant claim in October 2006 by 
stating that he had new evidence that his diabetes had gotten 
worse.  He furthered that he was taking shots of insulin to 
help control his blood/sugar.

VA medical center (VAMC) records dated June 2007 showed that 
the Veteran had elevated triglycerides that the examiner 
opined might be due to his uncontrolled diabetes.  The 
Veteran was instructed to follow a diet low in saturated fat 
and cholesterol; maintain a desirable weight; and exercise at 
least thirty minutes a day.  The examiner stated that this 
would not only help the Veteran lose weight, but improve his 
overall physical fitness and increase his good cholesterol.

The Veteran stated in his formal appeal (VA Form 9) that his 
diabetes had worsened because his blood sugar was still high 
and he was given more insulin or some other type of pill.  
The Veteran also commented about controlling his weight, 
diet, and exercise.  

VAMC records from June 2008 showed that the Veteran reported 
not checking his blood sugar at home regularly, but instead 
checked it whenever he wanted to check it.  He also stated 
that he did not care much about diabetes control, took his 
medications, but ate when he wanted to eat without closely 
checking his blood sugar.  The examiner adjusted his insulin 
dose, continued his pills, and counseled him as to the 
importance of controlling his diabetes. 

The Veteran had a VA C&P examination for DM in August 2009 in 
which his claims file was reviewed.  No history of 
ketoacidosis or hypoglycemic reaction was noted.  The Veteran 
reported that he did not follow a diet too closely and did 
not care that much about following a diet.  The examiner 
noted that he was not certain as to the reliability of the 
Veteran's statements as he appeared depressed.  No 
restriction of activities was noted.  The Veteran's treatment 
was noted to include taking medication for his diabetes.  The 
Veteran was diagnosed with DM type II, insulin dependent; no 
evidence of diabetic nephropathy or neuropathy; and 
hypertension not secondary to DM.

At this point the Board finds that the Veteran does not have 
any complications of diabetes that can be separately service-
connected or rated.

Based on review of the evidence above, the Board finds the 
criteria for a rating in excess of 20 percent are not met.

The pertinent medical evidence of record shows the Veteran's 
DM, type II has required insulin, medication, and a 
restricted diet as required for a 20 percent disability 
rating.  However, the Veteran has not been instructed to 
regulate his activities because of his diabetes as is 
required for a 40 percent disability rating.  The Board notes 
that the aforementioned VAMC records from June 2007 showed 
that the Veteran was instructed to maintain a desirable 
weight and exercise at least thirty minutes a day in order to 
help him lose weight, improve his overall physical fitness, 
and increase his good cholesterol.  The Board finds that the 
Veteran was not instructed to exercise, or regulate any 
activity, because of his DM.  

In this case the Board also finds the statements by the 
Veteran to be credible in describing his own symptoms.  
However, even affording those statements full credibility, 
they do not show symptoms more closely approximating the 
schedular criteria for the next higher evaluation.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on the part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected DM are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for his DM and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

Finally, the Board must consider whether a claim has been 
raised for a total disability rating for individual 
unemployability due to service-connected disabilities.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran 
has not asserted his service-connected DM renders him 
unemployable; accordingly, Rice is not applicable

Because the preponderance of the evidence is against the 
claim the benefit-of-the-doubt rule does not apply.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for DM, type II with nephropathy is denied.                  
                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


